Cite as 2015 Ark. 294

                SUPREME COURT OF ARKANSAS

                                                 Opinion Delivered   June 25, 2015
IN RE REVISED INCOME
WITHHOLDING FOR SUPPORT
FORM



                                       PER CURIAM


       The Supreme Court Committee on Child Support has recommended the adoption

of the revised Income Withholding for Support Form that has been approved by the Office

of Management and Budget in accordance with 42 U.S.C. § 666(b)(6)(A)(ii). Arkansas law

provides that the Chief Justice has the authority to approve any changes to the form, and that

the Supreme Court has the responsibility for any necessary changes to the form. Ark. Code

Ann. § 9-14-218(c)(2) & (3) (Repl. 2009).

       We accept the committee’s recommendation and adopt the form, effective

immediately. The revised form will be available on the Arkansas Judiciary website:

                                 https://courts.arkansas.gov

       We thank the committee for its work.